 1        WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
     Sylvia Caravetta,                                 No. CV-18-0456-TUC-JAS (BGM)
 9
                              Plaintiff,               ORDER
10
     v.
11
     GEICO,
12
                              Defendant.
13
14               On February 11, 2020, the Court ordered Plaintiff to show cause why the case should
15        not be dismissed for a failure to prosecute. OSC 2/11/2020 (Doc. 34). Plaintiff’s response
16        states that she is “still unclear as to what the correct name and address is that she is
17        supposed to send the service to . . . [and] need[s] to have clear instructions on exactly what
18        to do so I can do it.” Pl.’s Resp. to Show Cause Order (Doc. 35).
19               “District judges have no obligation to act as counsel or paralegal to pro se litigants.”
20        Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441, 2446, 159 L. Ed. 2d 338 (2004). “[T]o
21        advise a pro se litigant in such a manner would undermine district judges’ role as impartial
22        decisionmakers.” Id. Plaintiff has been granted the right to electronically file documents
23        in this case, and defense counsel has the ability to receive electronic notifications of filings
24        in this case. Moreover, the Report and Recommendation (Doc. 30) and Order (Doc. 33)
25        adopting the same provide Plaintiff with instructions to proceed with this matter.
26               Accordingly, IT IS HEREBY ORDERED that Petitioner shall comply with the
27        Court’s directions contained in the Report and Recommendation (Doc. 30) and Order (Doc.
28        33) adopting the same on or before April 1, 2020. Should Plaintiff fail to timely comply
 1   with this Order, the Court will recommend dismissal of this case without further notice.
 2         Dated this 5th day of March, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
